Citation Nr: 9933723	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97 - 32 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for residuals of 
lumbosacral strain.

Entitlement to service connection for bilateral defective 
vision.

Entitlement to service connection for headaches due to 
bilateral defective vision.

Entitlement to service connection for dysphagia.

Entitlement to a compensable rating for service-connected 
residuals of a perforated left tympanic membrane. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1968 to July 1970, and in the United States Air 
Force from October 1972 to service retirement in July 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

Because of the failure of the RO to obtain the veteran's 
complete service medical records, as described in the Remand 
portion of this decision, the Board has addressed only those 
issues with respect to which the appellant's entitlement to 
the benefit claimed is clear, or those issues in which the 
law, rather than the facts, are dispositive.  The remaining 
issues are addressed in the Remand portion of this decision.  

The Board further notes that the veteran's original 
application for VA disability compensation benefits (VA Form 
21-526), received in October 1996, claimed service connection 
for "ear problems."  The RO evidently took that description 
to refer only to bilateral defective hearing and a perforated 
left tympanic membrane, excluding from its consideration 
evidence of dullness and absence of reflex of the right 
tympanic membrane in March 1979; fluid behind the left 
tympanic membrane in May 1979; findings of dullness in both 
tympanic membranes, right ear pain, and hyperemia of the 
right tympanic membrane, diagnosed as right otitis media, in 
October 1979; acute bilateral otitis media and otitis 
externa, with a perforation of the left tympanic membrane and 
a retracted right tympanic membrane in February 

1984; left ear pain and swelling with an erythematous left 
external auditory canal, diagnosed as left otitis externa, in 
March 1990; findings of absence of reflex, dullness and a 
white discoloration behind the left tympanic membrane, 
diagnosed as serous otitis media, on a supplemental service 
retirement examination in November 1991; and dullness on the 
left eardrum with a white discoloration along the inferior 
border, diagnosed as serous otitis media, on a December 1991 
follow-up to his service retirement examination.  In 
addition, a VA audiological examination, conducted in 
December 1996, reflects a history of otitis media with 
perforation of the left tympanic membrane in service and 
recurring otitis media with effusion since 1984, while a VA 
audiometric examination in January 1997 showed a history of 
otitis media, left, with a scar of the left tympanic 
membrane.  In May 1997, private medical records reflect a 
complaint of left earache, findings of inflammation of the 
left tympanic membrane, and a diagnosis of otitis media, 
left.  

In the Board's judgment, the RO should address the issue of 
entitlement to service connection for bilateral otitis media.  
That issue is referred to the RO for further consideration.  


FINDINGS OF FACT

1.  The claim for service connection for bilateral defective 
vision, diagnosed as presbyopia, lacks legal merit.  

2.  The claim for service connection for headaches due to 
bilateral defective vision lacks legal merit.  

3.  The claim for a compensable rating for service-connected 
residuals of a perforated left tympanic membrane is plausible 
because a claim for increase is generally well grounded where 
an increase in disability is asserted. 



CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral defective 
vision, diagnosed as presbyopia, is legally insufficient.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  38 C.F.R. 
§ 3.303(c) (1999);  Sarbonis v. Brown,  6 Vet. App. 426 
(1994).  

2.  The claim for service connection for headaches due to 
bilateral defective vision is legally insufficient.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  38 C.F.R. 
§ 3.303(c) (1995);  Sarbonis v. Brown,  6 Vet. App. 426 
(1994).  

3.  The criteria for a compensable evaluation for service-
connected residuals of a perforated left tympanic membrane 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(a) (West 
1991);  38 C.F.R. §§ 3.321(b)(1), Part 4, § 4.87a, Diagnostic 
Code 6122 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Lack Legal Merit

Service Connection for Bilateral Defective Vision, Diagnosed 
as Presbyopia

The Board finds that the veteran lacks entitlement under the 
law to service connection for bilateral defective vision, 
diagnosed as presbyopia.  38 U.S.C.A. §§ 1110, 1131 (West 
1991);  38 C.F.R. § 3.303(c), and Part 4, § 4.9 (1999);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In  Sabonis, id., the United States Court of Appeals for 
Veterans Claims (Court) held that in cases in which the law 
and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  
Under the provisions of  38 C.F.R. § 3.303(c), and Part 4, 
§ 4.9 (1999), refractive errors of vision, including 
presbyopia, are not diseases or injuries within the meaning 
of applicable legislation providing for payment of VA 
disability compensation benefits.  The service medical 
records reflect the veteran's complaints that print ran 
together when reading, while his distant vision was good, as 
well as evidence of frequent replacement of the veteran's 
eyeglasses due to refractive error.  On VA ophthalmologic 
examination in December 1996, the sole diagnosis was 
presbyopia, a refractive error of vision.  See  McNeely v. 
Principi,  3 Vet. App. 357, 364 (1992). 

The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary of Veterans 
Affairs, precedent opinions of the chief legal officer of the 
VA, and precedent opinions of the United States Court of 
Appeals for Veterans Claims.  38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 1999).  The award of VA disability compensation 
benefits is controlled solely by application of the above-
cited law, regulations, instructions, and precedent opinions 
and decisions.  As  38 C.F.R. § 3.303(c), and Part 4, § 4.9 
(1999) specifically exclude refractive errors of vision, 
including presbyopia, from those conditions for which service 
connection may be granted, the Board finds that the veteran's 
claim for a grant of service connection for bilateral 
defective vision, diagnosed as presbyopia, is legally 
insufficient.  Sabonis, id.  As evidence of a legally 
meritorious claim has not been submitted, the claim of 
entitlement to service connection for bilateral defective 
vision, diagnosed as presbyopia, is denied.  

Service Connection for Headaches due to Bilateral Defective 
Vision

The Board finds that the veteran lacks entitlement under the 
law to service connection for headaches due to bilateral 
defective vision, diagnosed as presbyopia.  38 U.S.C.A. 
§ 1131 (West 1991);  38 C.F.R. § 3.303(c), and Part 4, § 4.9 
(1999);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As previously noted, in  Sabonis, id., the Court held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  

Governing regulations provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  In 
addition, the Court has held, in pertinent part, that the 
term "disability" as used in  38 U.S.C.A. § 1110 (West 
1991) refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Thus, pursuant 
to  38 U.S.C.A. § 1110 and  38 C.F.R. §  3.310(a) (1999), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

However, in the instant appeal, both the service medical 
records and the report of VA ophthalmologic examination in 
December 1996 show that the veteran's headaches are caused by 
his nonservice-connected refractive error of vision, 
diagnosed as presbyopia.  In fact, the examining VA 
ophthalmologist stated in his examination report that the 
veteran should see an optometrist for manifest refraction, 
and that he needs a stronger bifocal to aid his near vision 
and to help avoid accommodation-induced headaches.  

As noted in the preceding paragraphs, under the provisions of  
38 C.F.R. § 3.303(c), and Part 4, § 4.9 (1999), refractive 
errors of vision, including presbyopia, are not diseases or 
injuries within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
As service connection cannot be granted for refractive errors 
of vision, including presbyopia, the provisions of  38 C.F.R. 
§ 3.310(a) (1999), and the holding of the Court in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), are inapplicable to this 
claim, as both require that a service-connected disability be 
shown to cause or aggravate a nonservice-connected 
disability.  

As  38 C.F.R. § 3.303(c), and Part 4, § 4.9 (1999) 
specifically exclude refractive errors of vision, including 
presbyopia, from those conditions for which service 
connection may be granted, the Board finds that the veteran's 
claim for a grant of service connection for headaches as 
secondary to bilateral defective vision, diagnosed as 
presbyopia, is legally insufficient.  Sabonis, id.  Since 
evidence of a legally meritorious claim has not been 
submitted, the claim of entitlement to service connection for 
headaches as secondary to bilateral defective vision, 
diagnosed as presbyopia, is denied.

A Compensable Evaluation for Service-Connected Residuals of a 
Perforated Left Tympanic Membrane

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran, that he has declined a personal hearing, and 
that he underwent comprehensive VA audiometric and audiologic 
examinations in connection with his claim in December 1996 
and in January 1997.  On appellate review, the Board sees no 
areas in which further development might be productive.

Service connection for perforation of the left tympanic 
membrane was granted by rating decision of January 1997, and 
a noncompensable evaluation was assigned for that disability, 
effective October 7, 1996, the date of receipt of the 
veteran's claim.  The veteran initiated an appeal, seeking a 
compensable evaluation.  

The Board notes that this case addresses the assignment of an 
initial rating for disability following an initial award of 
service connection for a perforation of the left tympanic 
membrane.  In such cases, the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App.  119 (1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disability at issue from the 
date of the initial rating evaluation.  Fenderson, id.

I.  The Evidence

The record in this case shows that the veteran sustained a 
perforation of the left tympanic membrane in association with 
an acute bilateral otitis media and otitis externa in 
February 1984.  The service medical records are silent for 
complaint, treatment, findings or diagnoses of a perforated 
left tympanic membrane during his remaining period of active 
service.  Reports of treatment of the veteran for serous 
otitis media of the left ear in November and December 1991 
disclosed no findings of a perforated left tympanic membrane.  

A report of VA audiologic evaluation, conducted in January 
1997, shows that examination of the ears revealed clear 
auditory canals, bilaterally, with only a pinpoint scar on 
the left tympanic membrane and no abnormalities of the right 
tympanic membrane.  Speech reception threshold was 7 on the 
right, 11 on the left, while speech discrimination was 100 
percent at 35 decibels on the right, and 92 percent at 35 
decibels on the left.  Hearing acuity was within normal 
limits, bilaterally, up to 8,000 Hertz.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities. 

At the time of the veteran's claim for service connection for 
a perforation of the left tympanic membrane in October 1996, 
that disability was rated as perforation of the tympanic 
membrane under  38 C.F.R. Part 4, § 4.87a, Diagnostic Code 
6211 (1996).
Since that time, the veteran's service-connected perforation 
of the left tympanic membrane has continued to be rated as 
perforation of the tympanic membrane, and a noncompensable 
rating is currently assigned under the provisions of  
38 C.F.R. Part 4, § 4.87a, Diagnostic Code 6211 (1999).  The 
Board notes, however, that there is no provision in VA's 
Rating Schedule for the assignment of a compensable rating 
for a perforated tympanic membrane.  Neither is there 
evidence that the veteran's service-connected perforation of 
the left tympanic membrane presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1999).

Based upon the foregoing, the Board concludes that a 
compensable rating for the veteran's service-connected 
perforation of the left tympanic membrane is not warranted on 
or after October 7, 1996.  Accordingly, that claim is denied.  


ORDER

Evidence of a legally meritorious claim not having been 
submitted, service connection for bilateral defective vision, 
diagnosed as presbyopia, is denied.

Evidence of a legally meritorious claim not having been 
submitted, service connection for headaches due to bilateral 
defective vision is denied.  

A compensable rating for the veteran's service-connected 
perforation of the left tympanic membrane on or after October 
7, 1996, is denied. 



REMAND

VBA Letter, 20-99-60, issued August 30, 1999, provides, in 
pertinent part:

On July 15, 1999, the Court issued  Morton v. West,  12 Vet. 
App. 477 (1999), which held that VA cannot assist a veteran 
in developing a claim which is not well grounded.  The Court 
held that the provisions in  M21-1, Part III, 1.03(a) and 
Part VI, 2.10(f) which instruct the VA to fully develop a 
claim before deciding whether or not it is well grounded are 
interpretive rules which are invalid because they are 
contrary to  38 U.S.C.A. § 5107(a).  Effective immediately, 
these manual provisions are rescinded.  

Effective immediately, each regional office must determine if 
a claim is well-grounded prior to beginning development of 
evidence.  There may be multiple issues in each application 
for compensation.  Each individual issue must be reviewed to 
determine if it is well-grounded.  If any particular issue is 
not well-grounded, the regional office must send the claimant 
a letter describing the evidence needed to establish a well-
grounded claim.  

Service medical records and VA medical center records are to 
be requested in all cases.  These are records considered to 
be in VA custody.  Private medical records or records from 
other Federal or State agencies are not in VA custody and 
will not be requested prior to a determination that the claim 
is well-grounded.

The RO should review VBA Letter, 20-99-60, issued August 30, 
1999, as such pertains to the issues which are herein 
remanded to the RO, particularly with respect to provisions 
regarding determinations of well-groundedness where 
development has already been undertaken.  

The record shows that the RO has failed to obtain the service 
medical records from the veteran's first period of active 
service from December 1968 to July 1970, and has further 
failed to obtain the report of the veteran's service 
retirement examination, conducted in October and November 
1991 at Loring Air Force Base, Maine.  The fact that such 
service retirement examination was conducted is established 
by extant portions of that examination which are associated 
with the service medical records, including laboratory tests 
contained in the claims file, references to a "retirement 
physical done this date", and records dated in November 1991 
which are identified as supplemental [to] physical 
[examination] prior to separation.  

The Board notes that numerous claims initiated by the veteran 
in October 1996 were subsequently denied by the RO without 
first obtaining all of the veteran's service medical records.  
Service medical records and VA medical center records are to 
be requested in all cases, and those records are considered 
to be in VA custody. 

The RO should take necessary action to obtain the veteran's 
complete service medical records for all periods of active 
service, including those pertaining to his initial period of 
active service with the U.S. Army from December 1968 to July 
1970, and his complete service retirement examination, 
conducted at Loring Air Force Base in October and November 
1991 prior to his separation from the United States Air Force 
in July 1992.  Upon receipt of any additional service medical 
records of the veteran, he should be informed of that fact, 
provided copies of the additional records obtained, and 
informed of his right to seek reopening of his disability 
compensation claims on the basis of that evidence.  

The Board notes that the veteran has submitted photostats of 
numerous documents from his service medical records, and the 
RO should further seek to obtain copies of the missing 
service medical records from the veteran after all official 
sources have been exhausted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The issues of entitlement to service connection for residuals 
of lumbosacral strain and for dysphagia are Remanded to the 
RO for the following actions:

1.  The RO should take necessary action 
to obtain the veteran's complete service 
medical records for all periods of active 
service, including those pertaining to 
his initial period of active service with 
the U.S. Army from December 1968 to July 
1970, and his complete service retirement 
examination conducted at Loring Air Force 
Base in October and November 1991 prior 
to his separation from the United States 
Air Force in July 1992.  Requests for 
such records should be addressed to the 
National Personnel Records Center (NPRC), 
the National Archives Records 
Administration (NARA), the Department of 
the Army, the Department of the Air 
Force, the medical records office at 
Loring Force Base, or any other 
repository which may contain the 
veteran's service medical records.  If no 
records are available at the indicated 
facilities, a negative response in 
writing is required.

2.  Upon receipt of any additional 
service medical records of the veteran, 
he should be informed of that fact, 
provided copies of the additional records 
obtained, and informed of his right to 
reopen his disability compensation claims 
on the basis of that evidence.  
The RO should further seek to obtain 
copies of the missing service medical 
records directly from the veteran after 
all official sources have been exhausted.  

3.  Thereafter, the RO should review and 
readjudicate the claims for service 
connection for residuals of lumbosacral 
strain and for dysphagia in light of any 
additional service medical records which 
may be obtained.

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
benefits sought on appeal are not granted to the veteran's 
satisfaction or if a timely Notice of Disagreement is 
received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals






